EXHIBIT 10.39

Named Executive Officer Compensation Information – 2013 Salaries and Target
Bonus Percentages

The table below provides information regarding the annual base salaries and
target bonus percentages for the Company’s 2012 named executive officers
currently employed by the Company for the 2013 performance period:

 

Named Executive Officer

   2013 Annual Base Salary      2013 Target Bonus
Percentage (1)  

Ronald W. Barrett, PhD

Chief Executive Officer

   $ 500,000         90 % 

William G. Harris

Senior Vice President of Finance and Chief Financial Officer

   $ 369,195         40 % 

Vincent J. Angotti

Executive Vice President, Chief Operating Officer

   $ 426,409         60 % 

Kenneth C. Cundy, PhD

Chief Scientific Officer

   $ 371,501         40 % 

David R. Savello, PhD

Senior Vice President of Development Operations

   $ 367,931         40 % 

 

(1) Represents a percentage of 2013 annual base salary pursuant to the terms and
conditions of the XenoPort, Inc. Corporate Bonus Plan.